Case: 19-60893      Document: 00515460396         Page: 1    Date Filed: 06/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60893                            June 22, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ANDREW J. EATON,

              Plaintiff - Appellant

v.

GUIDEONE AMERICA INSURANCE COMPANY,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:18-CV-783


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Andrew Eaton sued his former employer, GuideOne America Insurance
Company, asserting claims for fraud, conversion, breach of contract, and
unjust enrichment. The district court granted defendant’s motion to dismiss
and entered judgment in defendant’s favor. Eaton appealed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60893         Document: 00515460396        Page: 2     Date Filed: 06/22/2020



                                       No. 19-60893
      We have carefully reviewed the briefs, record, and applicable law. We
affirm the judgment of the district court, essentially for the reasons given by
the district court in its November 4, 2019 order.
      AFFIRMED. 1




      1   See Pearson v. GuideOne Am. Ins. Co., 806 F. App’x 347 (5th Cir. 2020).
                                              2